DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/935951, filed on 11/9/2015.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura US 2007/0198203 in view of Oginio US 2002/0094114.

Regarding claim 1, Kimura teaches a magnetic resonance imaging apparatus (medical imaging apparatus 20; see Fig. 9; see para. [0052]) comprising: 
 magnetic resonance imaging MRI system including a receiving coil to receive a magnetic resonance signal (the MRI apparatus 20 includes an MRI control system 25 and receiving coils 24b, 24c receive the magnetic resonance signals from the region of interest; see Figs. 9 and 10; see para. [0190]): and 
a processing circuitry configured to: 
generate an image based on the magnetic resonance signal, the image including a plurality of pixels (image data acquisition unit 8 generates an image from the collected data into a plurality of pixels or voxels for each spatial position; see para. [0054], see Figs. 14 - 22); 
calculate feature values of respective pixels included in the image, based on signal values of the plurality of pixels included in the image (a feature value is determined based on the signal intensities for each position such that the image has an intensity based on the feature/signal value where in the intensities are determined for each pixel as is conventional in the art; see paras. [0051] – [0055]; see Figs. 14 - 22); 
correct the calculated feature values, based on a sensitivity of the receiving coil (Fig. 15 shows an image based on the original collected data, Fig. 16 shows a map of the sensitivity, and Fig. 17 shows a corrected image after correcting for the non-uniform sensitivity of the receiving coils; see Figs. 15 - 17); and 
reduce noise in the image, based on distribution of the corrected feature values (Figs. 19 - 21 shows an image wherein noise is reduced after correction for the signal value features wherein the weighted function is based on the sensitivity distribution for each coil; see Figs. 19 – 21; see paras. [0226] - [0231]).
Kimura fails to teach correct the calculated feature values, based on a fluctuation quantity of each feature value. 
Ogino teaches correct the calculated feature values, based on a fluctuation quantity of each feature value (in a step S508 calculates a variance of pixel values in a local region of interest which is then used for a pixel value adjustment wherein the pixel values from blood flow images exhibits an enlarged difference from the background noise; see Figs. 5, 11-16; see [0111]-[0139]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the processing circuitry is configured to correct the calculated feature values, based on a fluctuation quantity of each feature value as taught in Ogino into Kimura in order to gain the advantage of identifying regions with blood flow and enhancing the region of blood flow in the original image with respect to background noise.

Regarding claim 2, Kimura further teaches wherein the processing circuitry is configured to correct the feature values of the respective pixels, further based on a geometry factor used in high-speed imaging (the imaging is performed with the original data corrected based on g-factor distribution; see para. [0076]).

Regarding claim 3, Kimura fails to teach wherein the processing circuitry is configured to calculate the fluctuation quantity of each feature value, based on the signal value of the pixel and signal values of other pixels located in positions spatially or temporally close to the respective pixel.
Ogino teaches wherein the processing circuitry is configured to calculate the fluctuation quantity of each feature value, based on the signal value of the pixel and signal values of other pixels located in positions spatially or temporally close to the respective pixel (the fluctuation quantity is determined based on the signal value of the pixel and other pixels located spatially close to the respective pixel; see Figs. 4, 9; see [0111]-[0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the processing circuitry is configured to calculate the fluctuation quantity of each feature value, based on the signal value of the pixel and signal values of other pixels located in positions spatially or temporally close to the respective pixel as taught in Ogino into Kimura in order to gain the advantage of identifying regions with blood flow are present compared to other pixels in a region of interest based in order to enhance a region of blood flow in the original image with respect to background noise.

Regarding claim 4, Kimura further teaches wherein the processing circuitry is configured to: calculate a correction map based on the sensitivity of the receiving coil, and correct the feature values of the respective pixels using the correction map (processing circuitry calculates a correction map Wsnr based on the sensitivity of the receiving coil and corrects the feature values of the respective pixels; see paras. [0070] – [0092]; see Fig. 1, 13 - 22).

Regarding claim 5, Kimura further teaches wherein a value of the correction map is calculated by dividing a value of the sensitivity of the receiving coil by a geometry factor used in high-speed imaging (the sensitivity distribution is corrected based on a weight correction value based on dividing the sensitivity map by the g-factor; see para. [0076], [0088]).

Regarding claim 6, Kimura further teaches wherein the correction map has a larger value in a position in which the receiving coil has higher sensitivity (correction map Wsnr has a higher value wherein the sensitivity map Isens has a larger value in a position which the sensitivity is highest; see Fig. 16; see para. [0073]).

Regarding claim 7, Kimura further teaches wherein the correction map has a larger value in a position having lower calculation accuracy of a signal value in image reconstruction, when the image is obtained by high-speed imaging in which a plurality of receiving coils are used and imaging is performed using difference in sensitivity among the receiving coils (the weighting is performed on only the component having bad SNR using the weighting function as demonstrated in expression 6-2; see paras. [0088] and [0089]; see Fig. 13).

Regarding claim 8, Kimura further teaches wherein the processing circuitry is configured to correct at least one element of feature vectors of the respective pixels such that an element corresponding to a position having a smaller value in the correction map has a smaller value and an element corresponding to a position having a larger value in the correction map has a larger value (correction is performed such that the areas with large SNR require a smaller correction and are corrected with a smaller correction value while the areas with a small SNR require a larger correction and are corrected with a larger correction value; see para. [0070] – [0092]).

Regarding claim 9, Kimura further teaches wherein the processing circuitry is configured to decrease an intensity of noise removal as a value of the correction map increases (the spatial areas wherein the signal intensity is amplified has larger image noise intensity and can be corrected on the basis of the weighting function; see paras. [0011] and [0175] – [0178]).

Regarding claims 10 and 11, Kimura further teaches wherein each feature value is indicated by a feature vector including a plurality of elements; and wherein the feature vector includes a standard deviation of a respective signal value as one of the elements (the feature value corresponds to a signal value of the pixel and the signal value of the pixel includes a plurality of elements including the MRI signal element and the noise signal element, and wherein the signal element includes a standard deviation of the noise component of the signal value; see Fig. 23; see paras. [0235] – [0250]).

Regarding claim 12, Kimura further teaches wherein the processing circuitry is configured to: select a noise model from a plurality of noise models, based on the corrected feature values, and reduce the noise in the image using the selected noise model (the noise is reduced using a noise model determined from a plurality of noise models based on the distribution of the corrected features; see paras. [0071] – [0092], [0212] – [0218]).

Regarding claim 13, Kimura further teaches wherein the noise model outputs a noise quantity for an input signal value, outputs a smaller noise quantity as the input signal value is smaller, and outputs a larger noise quantity as the input signal value is larger, and the output noise quantity converges to a fixed value as the input signal value increases (the noise model outputs a quantity based on an input value such that the output value is zero for a low input value and the output value converges to one for a maximum input value; see paras. [0072] - [0075]).

Regarding claim 14, Kimura further teaches wherein the processing circuitry is configured to select the noise model that most approximates to a data point group indicated by the corrected feature values, from the plurality pf noise models (the noise model generates an approximate solution based on the signal distribution of the ideal data; see para. [0292]).
Regarding claim 15, Kimura further teaches wherein the processing circuitry is configured to increase an intensity of noise removal as a noise quantity that is output from the selected noise model increases (the noise is a weighted correction such that correction is commensurate with whether the amount of noise is large or small; see [0071] – [0092], [0212] – [0218]).

Regarding claim 19, Kimura teaches an image processing apparatus (medical imaging apparatus 20; see Fig. 9; see para. [0052]) comprising: 
a processor; and a memory that stores processor-executable instructions (computer 32 includes an operation unit 35 that executes programs stored on storage unit 36; see para. [0195]; see Fig. 9) that, when executed by the processor, cause the processor to: 
acquire an image generated based on magnetic resonance signals received by a receiving coil, the image including a plurality of pixels (image data acquisition unit 8 generates an image from the collected data into a plurality of pixels or voxels for each spatial position; see para. [0054], see Figs. 14 - 22); 
calculate feature values of respective pixels included in the image, based on signal values of the plurality of pixels included in the image (a feature value is determined based on the signal value for each position such that the image has an intensity based on the feature/signal value for each pixel; see paras. [0051] – [0055]; see Figs. 14 - 22; 
correct the calculated feature values based on a sensitivity of the receiving coil (Fig. 15 shows an image based on the original collected data, Fig. 16 shows a map of the sensitivity, and Fig. 17 shows a corrected image after correcting for the non-uniform sensitivity of the receiving coils; see Figs. 15 - 17); and 
reduce noise in the image based on distribution of the corrected feature values (Figs. 19 - 21 shows an image wherein noise is reduced after correction for the signal value features wherein the weighted function is based on the sensitivity distribution for each coil; see Figs. 19 – 21; see paras. [0226] - [0231]).
Kimura fails to teach correct the calculated feature values based on a fluctuation quantity of each feature value.
Ogino teaches correct the calculated feature values based on a fluctuation quantity of each feature value (in a step S508 calculates a variance of pixel values in a local region of interest which is then used for a pixel value adjustment wherein the pixel values from blood flow images exhibits an enlarged difference from the background noise; see Figs. 5, 11-16; see [0111]-[0139]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the processing circuitry is configured to correct the calculated feature values, based on a fluctuation quantity of each feature value as taught in Ogino into Kimura in order to gain the advantage of identifying regions with blood flow and enhancing the region of blood flow in the original image with respect to background noise.

Regarding claim 20, Kimura teaches an image processing method (medical imaging apparatus 20 processes medical images; see Fig. 9; see para. [0052]) comprising: 
acquiring an image generated based on magnetic resonance signals received by a receiving coil, the image including a plurality of pixels (image data acquisition unit 8 generates an image from the collected data into a plurality of pixels or voxels for each spatial position; see para. [0054], see Figs. 14 - 22); 
calculating feature values of respective pixels included in the image, based on signal values of the plurality of pixels included in the image; 
correcting the calculated feature values, based on a fluctuation quantity of each feature value and a sensitivity of the receiving coil (Fig. 15 shows an image based on the original collected data, Fig. 16 shows a map of the sensitivity, and Fig. 17 shows a corrected image after correcting for the non-uniform sensitivity of the receiving coils; see Figs. 15 - 17); and 
reducing noise in the image based on distribution of the corrected feature values (Figs. 19 - 21 shows an image wherein noise is reduced after correction for the signal value features wherein the weighted function is based on the sensitivity distribution for each coil; see Figs. 19 – 21; see paras. [0226] - [0231]).
Kimura fails to teach correcting the calculated feature values, based on a fluctuation quantity of each feature value.
Ogino teaches correcting the calculated feature values, based on a fluctuation quantity of each feature value(in a step S508 calculates a variance of pixel values in a local region of interest which is then used for a pixel value adjustment wherein the pixel values from blood flow images exhibits an enlarged difference from the background noise; see Figs. 5, 11-16; see [0111]-[0139]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the processing circuitry is configured to correct the calculated feature values, based on a fluctuation quantity of each feature value as taught in Ogino into Kimura in order to gain the advantage of identifying regions with blood flow and enhancing the region of blood flow in the original image with respect to background noise.

Claims 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura US 2007/0198203 in view of Oginio US 2002/0094114, and in further view of Chesneau et al. US 2014/0126796 (Chesneau).

Regarding claim 16, Kimura teaches all the elements of claim 12. Kimura fails to teach wherein the processing circuitry is configured to: generate a moving image as a plurality of images, detect a motion region and a static region including movement smaller than movement in the motion region from the moving image, and reduce noise by different methods for the motion region and the static region.
Chesneau teaches wherein a processing circuitry is configured to: generate a moving image as a plurality of images, detect a motion region and a static region including movement smaller than movement in the motion region from the moving image, and reduce noise by different methods for the motion region and the static region (dynamic images are reconstructed with a processor such that a standard deviation of pixels are used to determine a motion region from a static region and noise is reduced by weighting methods wherein the static pixels have higher weights than the motion pixels; see paras. [0009] - [0022], [0054], and [0062] – [0067]; see Figs. 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of generate a moving image as a plurality of images, detect a motion region and a static region including movement smaller than movement in the motion region from the moving image, and reduce noise by different methods for the motion region and the static region as taught in Chesneau into Kimura in order to gain the advantage of measuring and monitoring moving components in biological systems wherein the moving components can be identified with respect to the static region based on elevated changes in the signal value over subsequent images which indicates motion due to changes in position of the signal features and to provide a weighting function to correct for noise wherein correcting for noise in the moving region and the static region are different in order to prevent over-smoothing finer features which are moving.

Regarding claim 17, the combination of Kimura and Chesneau teaches all the elements of claim 16. Kimura fails to teach wherein the processing circuitry is configured to detect one of the plurality of pixels having a larger temporal fluctuation quantity of a signal value of the one of the plurality of pixels in an identical position in a plurality of frames included in the moving image than a threshold based on a noise quantity obtained from the noise model, as a pixel of the motion region.
Chesneau teaches wherein the processing circuitry is configured to detect one of the plurality of pixels having a larger temporal fluctuation quantity of a signal value of the one of the plurality of pixels in an identical position in a plurality of frames included in the moving image than a threshold based on a noise quantity obtained from the noise model, as a pixel of the motion region (the motion regions are determined based on a fluctuation of the signal value for each pixel over a plurality of frames based on a threshold over spatial and temporal correlations and based on a noise quantity of the static and temporal fluctuations; see paras. [0052] – [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the processing circuitry is configured to detect one of the plurality of pixels having a larger temporal fluctuation quantity of a signal value of the one of the plurality of pixels in an identical position in a plurality of frames included in the moving image than a threshold based on a noise quantity obtained from the noise model, as a pixel of the motion region as taught in Chesneau into Kimura in order to gain the advantage of identifying a pixel experiencing motion versus a stationary region based on the standard deviation of the pixel values over spatial and temporal images wherein a threshold which is set lower than the noise value would not be suitable since noise values larger than the threshold would incorrectly identify stationary pixels as moving pixels.

Regarding claim 18, Kimura teaches all the elements of claim 16. Kimura further teaches wherein the processing circuitry is configured to set an intensity of noise removal for pixels included in the motion region to be lower than an intensity of noise removal for pixels included in the static region, when the pixels included in the motion region and the pixels included in the static region have an equal noise quantity obtained from the noise model.
Chesneau teaches wherein the processing circuitry is configured to set an intensity of noise removal for pixels included in the motion region to be lower than an intensity of noise removal for pixels included in the static region, when the pixels included in the motion region and the pixels included in the static region have an equal noise quantity obtained from the noise model (the correction for the motion region is lower than the correction for the static region independent of the particular noise for the pixel, such that if the noise level the same, the value for correction of the motion pixel is lower than the value for correction of a stationary pixel having the same noise value; see paras. [0065] and [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of generating a motion image by detecting a motion region and a static region and reducing the noise in the motion region by a lower amount than in the static region as taught in Chesneau into Kimura in order to gain the advantage of measuring and monitoring moving components in biological systems wherein the moving components can be identified with respect to the static region based on elevated changes in the signal value over subsequent images which indicates motion due to changes in position of the signal features and to provide a weighting function to correct for noise wherein correcting for noise in the moving region and the static region are different in order to prevent over-smoothing moving features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN L YENINAS/Examiner, Art Unit 2858